                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


UNITED STATES OF AMERICA,                   )       CASE NO. 1:19CR251-14
                                            )
                       PLAINTIFF,           )       JUDGE SARA LIOI
                                            )
vs.                                         )
                                            )       ORDER
SHAUNNA COLLIER,                            )
                                            )
                                            )
                      DEFENDANT.            )

        This matter is before the Court upon Magistrate Judge George J. Limbert’s Report

and Recommendation that the Court ACCEPT the plea of guilty of defendant Shaunna

Collier ("defendant") and enter a finding of guilty against defendant. (Doc. No. 298.)

        On April 24, 2019, the government filed an Indictment against defendant. (Doc.

No. 13.) On September 19, 2019, this Court issued an order assigning this case to

Magistrate Judge Limbert for the purpose of receiving defendant's guilty plea. (Doc. No.

260.)

        On September 25, 2019, a hearing was held in which defendant entered a plea of

guilty to Count 1 of the Indictment, charging Shaunna Collier with Conspiracy to

Distribute and Possess with Intent to Distribute Fentanyl, in violation of 21 U.S.C.

Section 846, 841(a)(1), (b)(1)(C). Magistrate Judge Limbert received defendant's guilty

plea and issued a Report and Recommendation ("R&R") recommending that this Court

accept the plea and enter a finding of guilty. (Doc. No. 298.)

        Neither party objected to the Magistrate Judge's R&R in the fourteen days after it
was issued.

       Upon de novo review of the record, the Magistrate Judge's R&R is ADOPTED.

Specifically, the Court finds as follows: that the defendant is competent to enter a plea,

that she understands her constitutional rights, that she is aware of the consequences of

entering a plea, and that there is an adequate factual basis for the plea. The Court further

finds that the plea was entered knowingly, intelligently, and voluntarily. Accordingly, the

defendant's plea of guilty is APPROVED.

       Therefore, the defendant is adjudged guilty of Count 1 in violation of 21 U.S.C.

Section 846, 841(a)(1), (b)(1)(C). The sentencing will be held on January 14, 2020 at

10:00AM.

        IT IS SO ORDERED.



Dated: December 6, 2019
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE
